Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The terminal disclaimer filed on 9/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,118,953 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  the phrase “it is a leak” (claim 8 at line 4, claim 10 at line 16) should be replaced with the phrase --there is a leak--.  
Claims 3, 7 and 8 are objected to because they should refer to --the shut-off valve-- instead of “the valve”, in accordance with the most recent amendment to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a first pressure sensor and second pressure sensor, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The the computer cannot “detect that there is a pressure drop” without the pressure sensors.  See the specification at paragraph 0014 describing that the first and second pressure sensors are required in order to determine if there is a pressure drop.  Also see the patents issuing from the parent applications, the claims of which positively recite the first and second pressure sensors.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a computer operably connected to a first pressure sensor and a second pressure sensor (see claim 7) and the computer adapted to detect that there is a pressure drop (see claim 8, which depends from claim 7), does not reasonably provide enablement for the computer adapted to detect that there is a pressure drop without the pressure sensors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Only the pressure sensors have the ability to measure pressure and produce a corresponding signal.  And without the ability to measure pressure, the computer would be unable to “detect that there is a pressure drop”.

Claim Rejections - 35 USC § 102, 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 4-10 (10 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Davidoff (US 2010/0212748), which discloses:
1.  A fluid flow measuring and control device for installation within plumbing channeling fluid, the device comprising:
-    a main flow channelling system having an inlet (at the upstream side of 102) and an outlet (at the downstream side of 102) adapted for connection to the plumbing (the main flow channelling system is so capable);
-    a bypass channelling system (302) in parallel from the main flow channelling system, starting from a first location (310) on the main flow channelling and ending at a second location (312) on the main flow channelling system downstream of the first location (see FIG 3);
-    a flowmeter (104) provided in the bypass channelling system for measuring the fluid flow in the bypass channelling system and thereby estimating the fluid flow at the inlet or at the outlet of the main flow channelling system (e.g., para. 0021, 0026) in order to detect abnormal fluid usage (para. 0030, 0031); and
-    a shut-off valve (306) for stopping the fluid flow in the main flow channelling system upon detection of abnormal fluid usage (e.g., para. 0065, 0066, 0067).

4.  The fluid flow measuring and control device of claim 1, further comprising a transceiver (of the wireless communication means, in lieu of lines 316, discussed at para. 0050) operatively connected to the flowmeter for collecting data therefrom and send the data to a computer (106; note that the computer is introduced as intended for use with the transceiver and defines a capability of the transceiver, and therefore the computer is not positively recited); and the computer comprising a memory (the “memory device”, e.g., see para. 0030) for storing pre-recorded fluid usage signatures of specific appliances and for storing instructions and a processor (318) operatively connected to the memory for executing the instructions to compare the data to the pre-recorded fluid usage signatures for identifying in the data from the flowmeter that a specific appliance was used (e.g., para. 0030) (alternatively, because the computer is not positively recited, these limitations drawn to capabilities of the computer are given limited patentable weight).  
5. The fluid flow measuring and control device of claim 4, wherein the computer is further adapted to instruct the transceiver to send a notification to a remote server to inform a user mobile device in communication with the remote server (because the computer is not positively recited, these limitations drawn to capabilities of the computer are given limited patentable weight, and these limitations are met inasmuch as the positively-recited transceiver is capable of use with such a computer).
6.  The fluid flow measuring and control device of claim 4, wherein the computer is further adapted to at least one of: identify an abnormal fluid usage by comparing the data from the flowmeter from previously acquired data from the flowmeter (decision block 214, result 216); and identify an identity of the specific appliances which consume fluid (para. 0030), and it would have been obvious to incorporate these features into Gill for the purpose of accurately identifying leaks (because the computer is not positively recited, these limitations drawn to capabilities of the computer are given limited patentable weight, and these limitations are met inasmuch as the positively-recited transceiver is capable of use with such a computer).
7.  The fluid flow measuring and control device of claim 6, wherein the computer is operably connected to a first pressure sensor, a second pressure sensor and the valve, to determine from the data from the flowmeter that no appliance is being used and instruct the valve to close to collect pressures from the first pressure sensor and the second pressure sensor (because the computer is not positively recited, these limitations drawn to capabilities of the computer are given limited patentable weight, and these limitations are met inasmuch as the positively-recited transceiver is capable of use with such a computer).
8.  The fluid flow measuring and control device of claim 7, wherein the computer is further adapted to: detect that there is a pressure drop and determine from a low to medium pressure drop that it s a leak, and to maintain the valve closed; and detect that there is no pressure drop or a high pressure drop indicative of normal use, and reopen the valve (because the computer is not positively recited, these limitations drawn to capabilities of the computer are given limited patentable weight, and these limitations are met inasmuch as the positively-recited transceiver is capable of use with such a computer).
9.  A fluid flow measuring and control device for installation within residential plumbing channeling fluid, the device comprising:
-    a main flow channelling system having an inlet (at the upstream side of 102) and an outlet (at the downstream side of 102) adapted for connection to the plumbing (the main flow channelling system is so capable);
-    a bypass channelling system (302) in parallel from the main flow channelling system, starting from a first location (310) on the main flow channelling and ending at a second location (312) on the main flow channelling system downstream of the first location (see FIG 3);
-    a flowmeter (104) provided in the bypass channelling system for measuring the fluid flow in the bypass channelling system and thereby estimating the fluid flow at the inlet or at the outlet of the main flow channelling system (e.g., para. 0021, 0026); 
-    a valve (306) for stopping the fluid flow in the main flow channelling system, hence blocking fluid flow in the fluid flow measuring device and in the plumbing (e.g., para. 0035, 0065, 0067, 0072); and
-     a transceiver (of the wireless communication means, in lieu of lines 316, discussed at para. 0050) operatively connected to the flowmeter for collecting data therefrom and send the data to a computer (106; note that the computer is introduced as intended for use with the transceiver and defines a capability of the transceiver, and therefore the computer is not positively recited), wherein the computer is operably connected to a first pressure sensor, a second pressure sensor and the valve (the transceiver is capable of being used with a computer that is connected to first and second pressure sensors and the valve), to determine from the data from the flowmeter that no appliance being used and instruct the valve to close to collect pressures from the first pressure sensor and the second pressure sensor (the transceiver is capable of being used with a computer that performs such a determination).
10.  A fluid flow measuring and control device for installation within residential plumbing channeling fluid, the device comprising:
-    a main flow channelling system having an inlet (at the upstream side of 102) and an outlet (at the downstream side of 102) adapted for connection to the plumbing (the main flow channelling system is so capable);
-    a bypass channelling system (302) in parallel from the main flow channelling system, starting from a first location (310) on the main flow channelling and ending at a second location (312) on the main flow channelling system downstream of the first location (see FIG 3);
-    a flowmeter (104) provided in the bypass channelling system for measuring the fluid flow in the bypass channelling system and thereby estimating the fluid flow at the inlet or at the outlet of the main flow channelling system (e.g., para. 0021, 0026); 
-    a valve (306) for stopping the fluid flow in the main flow channelling system, hence blocking fluid flow in the fluid flow measuring device and in the plumbing (e.g., para. 0035, 0065, 0067, 0072); and
-     a transceiver (of the wireless communication means, in lieu of lines 316, discussed at para. 0050) operatively connected to the flowmeter for collecting data therefrom and send the data to a computer (106; note that the computer is introduced as intended for use with the transceiver and defines a capability of the transceiver, and therefore the computer is not positively recited), wherein the computer is adapted to:
- detect that there is a pressure drop and determine from a low to medium pressure drop that it is a leak (steps 220, 226), and to maintain the valve closed (until reset step 228 leads to 230 which opens the valve) (alternatively, this limitation is given limited patentable weight because the computer is not positively recited, but rather merely intended for use with the positively recited transceiver), and 
- detect that there is no pressure drop (“no” decision at step 220) or a high pressure drop indicative of normal use (this is an alternative limitation not required of the claim) and reopen the valve (step 224) (alternatively, this limitation is given limited patentable weight because the computer is not positively recited, but rather merely intended for use with the positively recited transceiver).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidoff as applied to claim 1 above, and further in view of Woringer (WO 01/63221).
Davidoff discloses the invention as claimed in claim 1, and even discloses the flowmeter to be a rotating paddle-wheel type of flowmeter (para. 0021), but does not disclose the further details of the flowmeter as required of claim 2.  However Woringer teaches that it was known in the art a the time of filing to measure flow rate using a flowmeter (the entire device shown in FIG 1) that comprises a flowmeter chamber (the space in which 20, 23 fits), a flowmeter wheel (21) installed in the flowmeter chamber, the flowmeter wheel comprising rotating blades (45), and a pair of movement sensors (29, 31) installed in the flowmeter chamber (as mapped, the chamber includes the common space in which the entirety of 20, 23 fits, including its components 21,29 and 31), each one of the movement sensors monitoring the rotating blades alternately moving in opposite directions and identifying a direction of a rotation movement to assess a net flow through the flowmeter chamber (e.g., see pages 6-7). To physically embody Davidoff’s generically-disclosed flowmeter and thereby measure flow in Davidoff’s bypass channel, it would have been obvious to use a flowmeter as taught by Woringer, and as claimed by Applicant.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidoff alone.
Davidoff discloses the invention as claimed with exception to the valve being embodied as a solenoid valve.  However solenoid valves were well-known in the art at the time of filing, and it would have been obvious to physically embody Davidoff’s generically-disclosed shut-off valve 306 as a solenoid-actuated valve in order to obtain valve movement in response to electrical signals from Davidoff’s controller, and thereby control the flow through the pipe.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments pertain to the Gill reference, whereas the new grounds of rejection relies on Davidoff.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
12/14/22